EXHIBIT 10.4 WARRANT AGREEMENT BY AND BETWEEN MEDIX RESOURCES, INC. AND ROYCAP INC. DATED AS OF DECEMBER 29, 2000 TABLE OF CONTENTS Article I WARRANT CERTIFICATES Section 1.1 Warrant Certificates Section 1.2 Execution of Warrant Certificates Section 1.3 Registration of Warrant Certificates Section 1.4 Exchange and Transfer of Warrant Certificates Section 1.5 Lost, Stolen, Mutilated or Destroyed Warrant Certificates Section 1.6 Cancellation of Warrant Certificates Article II WARRANT EXERCISE PRICE AND EXERCISE OF WARRANTS Section 2.1 Exercise Price Section 2.2 Registration of Warrants and Warrant Shares Section 2.3 Procedure for Exercise of Warrants Section 2.4 Issuance of Common Stock Section 2.5 Certificates for Unexercised Warrants Section 2.6 Reservation of Shares Section 2.7 No Impairment Article III ADJUSTMENTS AND NOTICE PROVISIONS Section 3.1 Adjustment of Exercise Price Section 3.2 Certificate of Adjustments Section 3.3 Warrant Certificate Amendments Section 3.4 Fractional Shares ARTICLE VI MISCELLANEOUS Section 4.1 Payment of Taxes and Charges Section 4.2 Changes to Agreement Section 4.3 Assignment Section 4.4 Successor to Company Section 4.5 Notices Section 4.6 Defects in Notice Section 4.7 Governing Law Section 4.8 Standing Section 4.9 Headings Section 4.10 Counterparts Section 4.11 Availability of the Agreement Section 4.12 Entire Agreement WARRANT AGREEMENT THIS WARRANT AGREEMENT (the "Agreement"), dated as of December 29, 2000, is entered into by and between Medix Resources, Inc., a Colorado corporation (the "Company"), and RoyCap Inc., an Ontario corporation (the "Purchaser"). WITNESSETH: WHEREAS, the Company proposes to sell to Purchaser pursuant to a Securities Purchase Agreement, dated as of the date hereof (the "Securities Purchase Agreement"), by and between the Company and the Purchaser, a Convertible Note (the "Convertible Note") of the Company which permits the Company to draw up to $2,500,000 ; AND WHEREAS the Convertible Note and the Securities Purchase Agreement provides for the conversion of a number of shares of Common Stock of the Company, for the issuance of a warrant to the Purchaser in the circumstances set out in Section 5 of the Convertible Note (the "Call Warrant") and further provides for the issuance of warrants to purchase up to 1,250,000 shares of Common Stock, $0.001 par value per share of the Company at an exercise price as described herein (the "Advance Warrants"). The Advance Warrants and the Call Warrant are collectively referred to herein as the "Warrants". The Common Stock issuable upon exercise of the Warrants shall be referred to herein as the "Warrant Shares". NOW, THEREFORE, in consideration of the premises and of the mutual agreements herein contained, the parties hereto agree as follows: WARRANT CERTIFICATES Warrant Certificates. Contemporaneously with the execution hereof, the Company shall issue a warrant certificate (the "Warrant Certificate") to acquire 500,000 shares of the Common Stock of the Company substantially in the form of Exhibit A attached hereto. Thereafter, the Company shall issue Warrant Certificates substantially in the form of Exhibit B attached hereto, each of which is a Warrant to acquire 250,000 shares of the Common Stock of the Company, contemporaneously with the advance of each of Tranche 3, Tranche 4 and Tranche 5, as defined in the Securities Purchase Agreement. In the circumstances where the Company is required to issue the Call Warrant, it shall be substantially in the form of Exhibit C attached hereto. All such Warrant Certificates shall be issued together with the form of the election to purchase (the "Election to Purchase") and assignment (the "Assignment") to be attached thereto, and, in addition, may have such letters, numbers or other marks of identification or designation and such legends, summaries, or endorsements stamped, printed, lithographed or engraved thereon as the Company may deem appropriate and as are not inconsistent with the provisions of this Agreement, or as, in any particular case, may be required in the opinion of counsel for the Company, to comply with any law or with any rule or regulation of any regulatory authority or agency, or to conform to customary usage. Execution of Warrant Certificates. The Warrant Certificates shall be executed on behalf of the Company by its Chairman or President or any Executive Vice President and attested to by its Secretary or Assistant Secretary, either manually or by facsimile signature printed thereon. In case any authorized officer of the Company who shall have signed any of the Warrant Certificates shall cease to be an officer of the Company either before or after delivery thereof by the Company to any Purchaser, the signature of such person on such Warrant Certificates shall be valid nevertheless and such Warrant Certificates may be issued and delivered to those persons entitled to receive the Warrants represented thereby with the same force and effect as though the person who signed such Warrant Certificates had not ceased to be an officer of the Company. Registration of Warrant Certificates. The Company shall number and keep a registry for the Warrant Certificates in a register as they are needed. The Company may deem and treat the registered holder(s) of the Warrant Certificates (the "Holders") as the absolute owner(s) thereof for all purposes and the Company shall not be affected by any notice to the contrary. Exchange and Transfer of Warrant Certificates. The Warrant Certificates may be transferred or exchanged in accordance with the provisions of Section 2(a) thereof. Lost, Stolen, Mutilated or Destroyed Warrant Certificates. If any Warrant Certificate shall be mutilated, lost, stolen or destroyed, the Company shall issue, execute and deliver, in exchange and substitution for and upon cancellation of a mutilated Warrant Certificate, or in lieu of or in substitution for a lost, stolen or destroyed Warrant Certificate, a new Warrant Certificate representing an equivalent number of Warrants or Warrant Shares. If required by the Company, the Holder of the mutilated, lost, stolen or destroyed Warrant Certificate must provide indemnity sufficient to protect the Company from any loss which it may suffer if the Warrant Certificate is replaced. Any such new Warrant Certificate shall constitute an original contractual obligation of the Company, whether or not the allegedly lost, stolen, mutilated or destroyed Warrant Certificate shall be at any time enforceable by anyone. Cancellation of Warrant Certificates. Any Warrant Certificate surrendered upon the exercise of Warrants or for exchange or transfer, or purchased or otherwise acquired by the Company, shall be canceled and shall not be reissued by the Company; and, except as provided in Section 2.5 hereof in case of the exercise of less than all of the Warrants evidenced by a Warrant Certificate or in Section 1.4 in an exchange or transfer, no Warrant Certificate shall be issued hereunder in lieu of such canceled Warrant Certificate. Any Warrant Certificate so canceled shall be destroyed by the Company. WARRANT EXERCISE PRICE AND EXERCISE OF WARRANTS Exercise Price. Each Warrant Certificate shall, when signed by the Chairman or President or any Executive Vice President and attested to by the Secretary or Assistant Secretary of the Company, entitle the Holder thereof to purchase from the Company, subject to the terms and conditions of this Agreement and the Warrant Certificate, the number of fully paid and nonassessable Warrant Shares evidenced thereby at an Exercise Price per share of Ninety US Cents ($0.90) in the case of the Call Warrant, and One Dollar and Seventy-Five Cents U.S. (US$1.75) in the case of the Advance Warrants (the "Initial Exercise Price"), or in either case, such adjusted number of Warrant Shares at such adjusted Exercise Price as may be established from time to time pursuant to the provisions of Article III hereof, payable in full in accordance with Section 2.3 hereof, at the time of exercise of the Warrant.
